Case 2:20-cv-02892-SHL-cgc Document 61 Filed 04/07/21 Page 1 of 4                  PageID 354




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 JESSICA JONES, et al.,                              )
                                                     )
        Plaintiffs,                                  )
 v.                                                  )          No. 2:20-cvr-02892-SHL-cgc
                                                     )
 BAIN CAPITAL PRIVATE EQUITY, et al.,                )
                                                     )
        Defendants.                                  )

                                      SCHEDULING ORDER


       On January 7, 2021, the Court entered an Order for Parties to Submit a Proposed

Scheduling Order. (ECF No. 31.) The Parties have submitted a Joint Proposed Scheduling

Order, and the Court ORDERS that the Parties shall comply with the following deadlines:

 OPPOSITIONS TO MOTION TO DISMISS: April 15, 2021.

 OPPOSITIONS TO MOTION TO STRIKE CLASS ALLEGATIONS: April 15, 2021.

 REPLIES IN SUPPORT OF MOTION TO DISMISS: April 29, 2021.

 REPLIES IN SUPPORT OF MOTION TO STRIKE CLASS ALLEGATIONS: April 29,
 2021.

 PARTIES TO SUBMIT DISPUTES TO COURT REGARDING ANY AREAS
 OF DISPUTE REGARDING DOCUMENTS TO BE PRODUCED IN
 RESPONSE TO REQUESTS FOR PRODUCTION: 90 days from service of the
 Parties’ first Requests for Production.

 ALTERNATIVE DISPUTE RESOLUTION:

        (a)     ADR DEADLINE PURSUANT TO ADR PLAN RULE 4.3(a): May 28, 2021.

        (b)     SELECTION OF MEDIATOR PURSUANT TO ADR PLAN RULE 5.4(c):

                ADR STIPULATION FILING DATE: On or before February 19, 2021, the
                     Parties will file a stipulation designating the specific ADR intervention
                     the Parties have selected, the time frame within which the ADR process
                     will be completed, and the selected Neutral.
Case 2:20-cv-02892-SHL-cgc Document 61 Filed 04/07/21 Page 2 of 4                       PageID 355




    COMPLETING FACT DISCOVERY:

           (a)    DOCUMENT PRODUCTION 1

                  (1)     BEGIN ROLLING PRODUCTION OF DOCUMENTS IN
                          RESPONSE TO REQUESTS FOR PRODUCTION: Within 75 days
                          of service of the relevant request for production of documents, subject to
                          any unresolved objections of the producing Party.

                  (2)     COMPLETION OF PRODUCTION OF TRANSACTIONAL
                          DATA IN RESPONSE TO DISCOVERY REQUESTS: Within 100
                          days of service of the relevant discovery requests, subject to any
                          unresolved objections of the producing Party.

                  (3)     COMPLETION OF DOCUMENT PRODUCTION IN RESPONSE
                          TO REQUESTS FOR PRODUCTION: Within 165 days of the service
                          of relevant requests for production of documents, subject to any
                          unresolved objections of the producing Party.

           (b)    DEADLINE FOR MOTIONS TO JOIN PARTIES: November 19, 2021.

           (c)    DEADLINE FOR MOTIONS TO AMEND PLEADINGS: November 19,
                  2021.

           (d)    DEADLINE FOR COMPLETION OF DEPOSITIONS: February 18, 2022. 2

           (e)    DEADLINE FOR SERVING INTERROGATORIES AND
                  REQUESTS FOR ADMISSION: January 14, 2022.

           (f)    CLOSE OF FACT DISCOVERY: February 18, 2022.

    EXPERT WITNESS DISCLOSURES:

           (a)    DEADLINE TO SERVE EXPERT REPORTS ON ALL ISSUES FOR
                  WHICH A PARTY BEARS THE BURDEN OF PROOF: March 18,
                  2022.

           (b)    DEADLINE TO SERVE OPPOSING EXPERT REPORTS: May 13, 2022.


1
    All requests for production must be served at least 45 days before the end of Fact Discovery.
2
 The deadline for completing depositions and closing fact discovery are contingent on the
Parties’ substantially completing production of data and documents sufficiently in advance of the
February 18, 2022 deadline for completing depositions and closing fact discovery so that the
Parties have sufficient time to prepare for and use the documents during depositions.

                                                  2
Case 2:20-cv-02892-SHL-cgc Document 61 Filed 04/07/21 Page 3 of 4                       PageID 356




           (c)     DEADLINE TO SERVE REBUTTAL EXPERT REPORTS: July 11, 2022.

           (d)     DEADLINE FOR EXPERT WITNESS DEPOSITIONS:3 August 12, 2022.

    MOTIONS FOR CLASS CERTIFICATION AND TO EXCLUDE EXPERTS UNDER
    F.R.E. 702 / DAUBERT MOTIONS: September 16, 2022.

    OPPOSITIONS TO MOTIONS FOR CLASS CERTIFICATION AND TO EXCLUDE
    EXPERTS UNDER F.R.E. 702 / DAUBERT MOTIONS: November 11, 2022.

    STATUS CONFERENCE TO SET SCHEDULE FOR SUMMARY JUDGMENT AND
    TRIAL: November 18, 2022 at 9:30 AM.

    REPLIES IN SUPPORT OF MOTIONS TO EXCLUDE EXPERTS UNDER F.R.E. 702 /
    DAUBERT MOTIONS: December 9, 2022.

    REPLIES IN SUPPORT OF MOTIONS FOR CLASS CERTIFICATION: December 22,
    2022.

    SUMMARY JUDGMENT MOTIONS: To be discussed at November 18th conference.

    JOINT PROPOSED PRETRIAL ORDER DUE: To be set by the Court at the November 18th
    Conference.

    PRETRIAL CONFERENCE DATE: To be set by the Court at the November 18th
    Conference.

    JURY TRIAL: To be set by the Court at November 18th Conference.

    OTHER RELEVANT MATTERS:

            Pursuant to Local Rule 16.3(d), within 7 days of completion of ADR, the parties shall
    file a notice via ECF confirming that the ADR was conducted and indicating whether it was
    successful or unsuccessful, without disclosing the parties’ respective positions at the ADR. The
    Mediator must file a Mediation Certification form, as noted above.

        Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ.
P. 12, 56, 59, and 60 shall, be accompanied by a proposed order in a word processing format sent
to the ECF mailbox of the presiding judge.

       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).



3
 Absent agreement of the Parties, each expert is subject to a maximum of one deposition lasting
no more than seven hours.
                                                   3
Case 2:20-cv-02892-SHL-cgc Document 61 Filed 04/07/21 Page 4 of 4                       PageID 357




        The opposing party must file a response to any opposed motion. Pursuant to Local Rule
7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal of
a claim or action, may be deemed good grounds for granting the motion.

        Neither party may file an additional reply to any motion, other than a motion filed pursuant
to Fed. R. Civ. P. 12(b) or 56, without leave of the court. Pursuant to Local Rule 7.2(c), if a party
believes that a reply is necessary, it shall file a motion for leave to file a reply within 7 days of
service of the response, setting forth the reasons why a reply is required.

       This order has been entered after consultation with the parties. Absent good cause
 shown, the deadlines set by this order will not be modified or extended.


       IT IS SO ORDERED, this 7th day of April, 2021.

                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 4
